                     Case 1:17-cv-05833-DLC Document 315
                                                     312 Filed 01/28/21 Page 1 of 6
                                                                                  1


                                                      E S P O SI T O, P L L C
                                                            5 1 5 M a dis o n A v e n u e
                                                                      8 t h Fl o or
                                                            N e w Y or k, N Y 1 0 0 2 2
                                                                 ( 2 1 2) 5 3 7-3 8 9 6

                                                                                                                    J a n u ar y 28 , 2 02 1

    VI A E C F

    H o n or a bl e D e nis e L. C ot e
    U nit e d St at es Distri ct C o urt, S D N Y
    5 0 0 P e arl Str e et, C o urtr o o m 1 8 B
    N e w Y or k, N Y 1 0 0 0 7

              R e:       K n o pf v. Es p osit o , N o. 1 7 c v 5 8 3 3 ( D L C) ( S N)

    D e ar J u d g e C ot e:

                P urs u a nt t o t his C o urt ’s I n di vi d u al Pr a cti c es I n Ci vil C as e s, Eff e cti v e D e c e mb er 2 1, 2 0 2 0, I
    a m writi n g t o r e q u est t h at t h e l ett er att a c h e d h er et o as Ex hi bit A b e fil e d wit h r e d a cti o ns. All o wi n g
    t h e r ed a ct e d fi li n g is c o nsist e nt wit h t his C o urt ’s Or d er of J a n u ar y 2 5, 2 0 2 1 ( E C F # 3 0 5) i n r el ati o n t o
    t h e i d e nti c al iss u es, a n d f or t h e s a m e r e as o ns, pr es e nt e d i n t h e m oti o n of D a ni el H or wit z, d at e d
    J a n u ar y 2 2, 2 0 2 1 ( E C F # 2 9 4).

              T h a n k y o u f or y o ur ti m e a n d c o nsi d er ati o n of t h is r e q u est.

                                                                                             R es p e ctf ull y s u b mitt e d,

                                                                                             /s/ Fr a n k Es p osit o

                                                                                             Fr a n k Es p osit o

    c c ( vi a E C F): P arti es of R e c or d

Section 8 of this Court's Individual Practices states that where a motion seeks
approval to redact information from a document that is to be publicly filed, the
filing party shall electronically file under seal a copy of the unredacted document
with the proposed redactions highlighted.

Mr. Esposito must file under seal by February 1 a copy of the unredacted document
with the proposed redactions highlighted, or the motion to publicly file the attached
letter with redactions will be denied. 1.28.2021.




                                                               w w w. e p l a wll c. c o m
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document312-1
                                  315 Filed
                                       Filed01/28/21
                                             01/28/21 Page
                                                       Page21ofof65
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document312-1
                                  315 Filed
                                       Filed01/28/21
                                             01/28/21 Page
                                                       Page32ofof65
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document312-1
                                  315 Filed
                                       Filed01/28/21
                                             01/28/21 Page
                                                       Page43ofof65




                       E X HI BI T A
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document312-1
                                  315 Filed
                                       Filed01/28/21
                                             01/28/21 Page
                                                       Page54ofof65
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document312-1
                                  315 Filed
                                       Filed01/28/21
                                             01/28/21 Page
                                                       Page65ofof65
